IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41407
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

CARLOS ASUNCION IRACHETA-PEREZ,
                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-99-CR-367-1
                         --------------------
                            August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Asuncion Iracheta-Perez has moved to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Iracheta-Perez has not filed a response to counsel’s motion to

withdraw.    Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.

     MOTION TO WITHDRAW AS COUNSEL GRANTED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.